Citation Nr: 1343256	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran indicated in his May 2013 VA Form 9 that he wished to testify at a hearing.  However, in a June 2013 letter, the Veteran's representative notified VA that he wanted to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an October 2013 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

FINDING OF FACT

The Veteran's tinnitus is not causally related to his military service.  


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In June 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in May 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Although VA was unable to obtain the private treatment records identified by the Veteran in June 2011, VA requested those records in June 2011 and August 2011 and notified the Veteran that they were not obtained.  The Veteran did not provide VA with those records.  Thus, VA made reasonable efforts to obtain the records and the Veteran was provided the opportunity to present pertinent evidence and testimony.  Moreover, as analyzed below, the Veteran was provided with an adequate examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his current tinnitus is a result of in-service noise exposure he received while working near jet engines and as an ordnance mechanic. 

In a June 1968 entrance examination, the Veteran reported no problems associated with hearing loss or his ears and the examiner noted normal ears.  Audiometric testing revealed the following: 

Puretone Threshold


500
1000
2000
3000
4000
6000
Right
-5
-5
-5
-5
5
-5
Left
-5
0
5
-5
5
10

During service, the Veteran's hearing was tested twice.  In December 1969, audiometric testing showed the following:





Puretone Threshold


500
1000
2000
3000
4000
6000
Right
10
5
5
10
5
5
Left
5
0
5
5
0
10

In April 1971, audiometric testing revealed the following: 

Puretone Threshold


500
1000
2000
3000
4000
6000
Right
5
0
0
5
0
5
Left
10
0
10
5
5
5

In a November 1972 separation examination, the examiner noted normal ears.  No complaints of tinnitus were noted.  Audiometric testing showed the following: 

Puretone Threshold


500
1000
2000
3000
4000
6000
Right
0
0
5
0
0
5
Left
10
5
10
5
5
10

In a July 1973 Naval Reserve annual physical, the Veteran reported no problems associated with hearing or his ears.  

In a February 2011 claim for service connection, the Veteran stated that he believed his tinnitus was directly related to his military service.  

The Veteran was provided with a VA examination in October 2011.  There the examiner noted that the Veteran reported complaints of recurrent tinnitus.  However the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was related to service.  He reasoned that all four in-service audiograms showed normal hearing bilaterally and there were no reported complaints of hearing loss or tinnitus during service.  He noted that post-service, the Veteran worked in a refinery and an aluminum plant, although he wore hearing protection during that time.  However, the examiner considered the fact that the Veteran goes quail hunting 12 to 15 times per year to be a significant factor in his tinnitus.  

VA requested an addendum opinion to the October 2011 examination because the examiner did not discuss the Veteran's in-service noise exposure or the Veteran's assertion that his tinnitus began in service.  In a March 2013 opinion, the October 2011 examiner again opined that the Veteran's tinnitus was less likely than not due to his military service.  Although the examiner acknowledged that the Veteran likely had in-service noise exposure due to working near aircraft, he stated that the negative audiograms and lack of complaints appeared to contradict the Veteran's claim.  He again suggested that the Veteran's regular quail hunting without ear protection was a significant contributing factor to the onset of his tinnitus.

Although the Veteran currently has tinnitus, the preponderance of the evidence weighs against a finding that it is related to his active service.  The Board will address the elements of service connection in turn.

First, the October 2011 VA examination shows that the Veteran reported experiencing recurrent tinnitus.  Tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  Thus, the Veteran has current tinnitus.

The Veteran further asserts that he has experienced recurrent tinnitus since service and that his current tinnitus is related to his in-service noise exposure.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board again notes that the Veteran is competent to diagnose tinnitus. Charles, 16 Vet. App. at 347.  However, the Board is still entitled to weigh the credibility of the assertion that it began in service and continued after service.  Layno, 6 Vet. App. at 469.  

Here, the Veteran's separation examination did not show any complaints of tinnitus, and audiometric testing was normal throughout service.  The July 1973 physical was negative for complaints of hearing problems or tinnitus.  Moreover, there are no complaints of tinnitus until about 40 years after leaving service.  Maxson v. West, 12 Vet. App. 453, 459 (1999).  He separated from service in 1972; the first complaint of tinnitus appears in the 2011 claim.  Therefore, although the Board concedes that it is likely that the Veteran had in-service noise exposure, the claim that he had recurrent tinnitus in-service which continued after service is generally inconsistent with the other evidence of record.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board therefore affords the Veteran's lay statement little probative value.  

Moreover, the April 2013 VA examiner opined that it was less likely than not that his noise exposure caused his tinnitus.  Although the Veteran challenges the validity of the March 2013 conclusion, because the examiner reviewed the whole record, considered the Veteran's lay statements, and provided a fully-supported opinion, the Board finds that the opinion was adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For the same reasons, the Board affords the March 2013 opinion significant probative value.  

Thus, weighing the Veteran's lay assertions against the service treatment records, July 1973 physical, the substantial time gap between the alleged onset of symptoms and a complaint of tinnitus, and the negative VA opinion, the Board finds that although the lay assertions carry some probative value, they are outweighed by significant medical evidence to the contrary.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.

ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


